Citation Nr: 0919214	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

8.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to July 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in August 2006.  In November 2006, the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 

The Board addresses the claims of entitlement to initial 
evaluations in excess of 10 percent for peripheral neuropathy 
of the right and left upper and lower extremities in the 
REMAND section of this decision, below, and REMANDS these 
claims to the RO via AMC. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran does not currently have right ear hearing 
loss by VA standards that is related to his period of active 
service, including in-service noise exposure.

3.  The Veteran does not currently have left ear hearing loss 
by VA standards that is related to his period of active 
service, including in-service noise exposure.

4.  Sensorineural hearing loss did not manifest to a 
compensable degree within a year of the Veteran's discharge 
from service. 

5.  Tinnitus is not related to the Veteran's active service, 
including in-service noise exposure.

6.  There is no credible supporting evidence of record 
verifying that the claimed in-service stressors, which 
medical professionals have linked to the Veteran's PTSD 
symptoms, occurred.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 
3.385 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 
3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5103A (West 2002); 38 
C.F.R. §§ 3.6, 3.159, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated May 2003, August 2003, March 2004, 
December 2006 and October 2007, the first sent before 
initially deciding those claims in a rating decision dated 
July 2003. Such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notices, considered in conjunction with 
the content of other letters the RO sent the Veteran in April 
2004, July 2004, June 2005, March 2006, April 2007, May 2008 
and December 2008, also reflects compliance with pertinent 
regulatory provisions, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, notified the Veteran of 
the evidence needed to substantiate those claims, identified 
the type of evidence that would best do so, informed him of 
VA's duty to assist, and indicated that it was developing his 
claims pursuant to that duty. As well, the RO provided the 
Veteran all necessary information on disability ratings and 
effective dates.  The RO also identified the evidence it had 
received in support of the Veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service personnel records, and service and post-
service treatment records.  The Veteran does not now claim 
that there is any additional information or evidence to 
secure in support of his claims.  The RO also conducted 
medical inquiry in support of the Veteran's claims by 
affording the Veteran a VA examination, during which 
examiners addressed the presence and etiology of the claimed 
disabilities.  The Veteran does not now claim that the 
reports of these examinations are inadequate to decide his 
claims.  

In sum, the record has been fully developed and it is 
difficult to discern what additional guidance VA could have 
provided the Veteran regarding the evidence needed to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
bilateral hearing loss, tinnitus and PTSD.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including an organic disease of the nervous 
system, which includes sensorineural hearing loss, if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, one of these conditions manifested to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hearing Loss

According to written statements the Veteran submitted during 
the course of this appeal and a transcript of his hearing 
testimony, presented in August 2006, the Veteran developed 
hearing loss in both of his ears secondary to his in-service 
duties, which exposed him to an excessive amount of noise.  
Allegedly, while in service, he was attached to 1st Aviation 
unit, where helicopters, which the Veteran loaded and 
unloaded once or twice weekly, frequently and noisily landed, 
trucks noisily came and went, and the artillery battery 
remained active, and had perimeter duty every third day, 
during which he heard a lot of gunfire.  Allegedly he also 
suffered acoustic trauma during a firefight, when a soldier 
located three feet away from his left ear fired an M-16, and 
during weapons training, when he and all other soldiers fired 
automatic weapons.  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service and post-service treatment records do not support the 
Veteran's assertions that he has hearing loss in both ears 
that is related to his period of active service, including 
in-service noise exposure and/or acoustic trauma.  His 
service personnel records reflect that, while in service, he 
worked as a supply clerk and an electrical repair parts 
specialist, the duties of which would not typically expose 
him to an excessive amount of noise.  During this time 
period, he did not report noise exposure or acoustic trauma 
and was not diagnosed with hearing loss in either ear.  

The Veteran first reported in-service noise exposure in April 
2003 in his application for service connection.  Thereafter, 
he received VA and private treatment for multiple medical 
complaints and underwent VA examinations.  During a treatment 
visit in June 2003, a private audiologist diagnosed moderate 
high frequency hearing loss bilaterally at 3000 to 4000 Hertz 
and excellent speech discrimination at slightly elevated 
levels.  In July 2003, a private physician noted decreased 
hearing bilaterally on whisper test and recommended follow up 
with an audiologist.  

During a VA audiological examination conducted in October 
2005, the Veteran reported that he was also exposed to noise 
after service, when working in an industrial capacity, 
shipping and receiving, at Camp Stanley.  An audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
30
30
LEFT
15
15
15
25
30

The VA examiner diagnosed mild sensorineural hearing loss 
bilaterally with good interest consistency.  

None of the aforementioned findings indicate right and left 
ear hearing loss by VA standards under 38 C.F.R. § 3.385.  
For the sake of further discussion, however, the Board 
accepts the existence of such loss.  One medical 
professional, the VA examiner, an audiologist, has addressed 
the etiology thereof.  In the report of the October 2005 
examination, he considers the Veteran's reported history of 
in-service and post-service noise exposure and concludes that 
it is not at least as likely as not that the Veteran's 
hearing loss is related to military noise exposure.  He bases 
this opinion on service treatment records showing normal 
hearing. 

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions that he has hearing loss that is related 
to his active service.  Occasionally, lay assertions may be 
considered competent evidence on a question of etiology or 
diagnosis.  This occurs when: (1) the layperson is competent 
to identify a medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example 
that a layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to state that he was 
exposed to excessive noise in service, but he does not 
possess a recognized degree of medical knowledge to diagnose 
hearing loss by VA standards or etiologically relate that 
condition to his active service, including the noise.  In any 
event, even his earlier statements or actions do not support 
his assertions in this regard.  He did not report noise 
exposure or hearing loss until 2003, three and a half decades 
after service and, since then, has admitted post-service 
noise exposure. 

The Board thus finds that the Veteran does not have right ear 
hearing loss or left ear hearing loss by VA standards that is 
related to his active service, including in-service noise 
exposure.  The Board also finds that, to the extent the 
private audiologist's June 2003 audiogram results are 
sufficient to establish bilateral sensorineural hearing loss 
by VA standards, such loss did not manifest to a compensable 
degree within a year of the Veteran's discharge from service.  
Based on these findings, the Board concludes that hearing 
loss of the right and left ears was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  A preponderance of the evidence is against 
the claims for service connection for hearing loss in the 
right and left ears.  The benefit-of-the-doubt rule is thus 
not for application.  

B.  Tinnitus

The Veteran also claims that he developed tinnitus in service 
secondary to the same noise exposure and acoustic trauma.  
Allegedly, he first noticed this condition in the 1970s, 
before his hearing loss initially manifested. 

Again, service and post-service treatment records do not 
support the Veteran's assertions that he has tinnitus that is 
related to his period of active service, including in-service 
noise exposure and/or acoustic trauma.  In-service duties of 
a supply clerk and an electrical repair parts specialist 
would not typically expose an individual to an excessive 
amount of noise.  Certainly, during this time period, the 
Veteran did not report such exposure or ringing in his ears. 

Moreover, although the Veteran might have first noticed his 
ears ringing in the 1970s, he did not report this condition 
until April 2003, in his application for service connection.  
Thereafter, he received VA and private treatment for multiple 
medical complaints and underwent VA examinations.  During a 
private treatment visit in June 2003, the Veteran did not 
mention tinnitus to the audiologist.  During a private 
treatment visit in July 2003 and the October 2005 
examination, he did so.  Both the private physician and VA 
examiner, an audiologist, confirmed the condition.  The 
private physician then recommended follow up with an 
audiologist. 

The private physician and the VA examiner also offered 
opinions regarding the etiology of the tinnitus.  According 
to the private physician, the tinnitus is possibly due to 
machine gun, mortar, small arms fire, diesel equipment and 
helicopter noises.  
According to a VA examiner, the tinnitus is not related to 
service.  The VA examiner bases this conclusion on the 
Veteran's current level and type of hearing loss.  Given the 
speculative and unsubstantiated nature of the private 
physician's opinion, the Board considers the VA examiner's 
opinion more probative.   

The Veteran is competent to state that he was exposed to 
excessive noise in service and now notices ringing in his 
ears.  However, he does not possess a recognized degree of 
medical knowledge to link etiologically this ringing to the 
noise.  Based primarily on the VA examiner's opinion, the 
Board thus finds that the Veteran's tinnitus is not related 
to his active service.  Based on this finding, the Board 
concludes that tinnitus was not incurred in or aggravated by 
active service.  A preponderance of the evidence is against 
the claim for service connection for tinnitus.  The benefit-
of-the-doubt rule is thus not for application.  

C.  PTSD

According to written statements the Veteran submitted in 
support of this claim and his August 2006 hearing testimony, 
he developed PTSD in service secondary to stressors 
experienced while serving in Vietnam in two units, including 
the 147th LEM Company and 59th Signal Company, from November 
1968 to November 1969.  (He explains that, although he 
primarily served with 147th LEM Company, he was often 
transferred to 59th Signal Company when needed.)  Such 
stressors allegedly include: (1) engaging in a five-hour 
firefight on December 1, 1968, after which the Veteran was 
ordered to pick up pieces of dead soldiers, put them in bags, 
and fly with them with the 1st Aviation unit, during which he 
came under attack for 20 to 30 minutes; (2) as part of 59th 
Signal Company, being attacked by a large Vietcong force at 
Long Binh on February 24, 1969 at approximately 2:00 a.m., 
while on guard duty, during which the perimeter was breached 
and sappers killed one or two military policemen; and (3) 
leaving Cu Chi on a helicopter mission to deliver supplies to 
a base camp of the 199th Light Infantry, during which the 
helicopter took fire and engaged in a firefight for 40 
minutes and was twice unable to land.  

In support of this claim, the Veteran has submitted copies of 
a newspaper article confirming various attacks of United 
States military bases near Saigon and an article titled, "20 
Seconds Over Long Binh," which features the story of a 
heroic Medal of Honor winner.  The latter article confirms 
the alleged February 24, 1969 attack on Long Binh.   

To establish entitlement to service connection for PTSD, the 
Veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it shows that the Veteran has been diagnosed with PTSD.  More 
specifically, in a July 2003 letter and a report of VA 
examination conducted in September 2008, a private physician 
and a VA examiner, a psychiatrist, rendered such a diagnosis. 

This evidence also satisfies the second element of a PTSD 
claim under 38 C.F.R. 
§ 3.304(f), because, in the July 2003 letter and report of VA 
examination conducted in September 2008, the private 
physician and VA examiner linked the Veteran's PTSD to 
Vietnam combat and previously noted stressor #2.  

Having submitted a diagnosis of PTSD that is linked to the 
Veteran's period of active service, the Board must now 
determine whether the record contains credible supporting 
evidence that the combat or claimed in-service stressor 
occurred during such service.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the Veteran contends that he developed PTSD 
from stressors experienced while engaging in combat.  
However, his service personnel records fail to substantiate 
the alleged combat.  According to these records, the Veteran 
served in Vietnam from November 1968 to November 1969, 
including as a supply clerk with 147th LEM Company from 
November 1968 to October 1969 and as an electrical repair 
parts specialist with 59th Signal Company from October 1969 
to November 1969.  He received various medals and awards for 
this service, including the Vietnam Service Medal with 2 
Bronze Service Stars, the National Defense Service Medal and 
the Republic of Vietnam Campaign Medal, but none indicative 
of combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, the RO endeavored to verify the alleged 
stressors by contacting Joint Services Records Research 
Center (JSRRC).  However, JSRRC responded unfavorably.  JSRRC 
confirmed that 59th Signal Company experienced the attack in 
February 1969, as alleged, but was not able to verify that 
the unit in which the Veteran was serving at that time was 
involved in the attack.  According to the Veteran's service 
personnel records, on that date and until October 1969, the 
Veteran served with the 147th LEM Company.  With regard to 
the remaining two alleged stressors, JSRRC provided no 
verifying information.

In light of the foregoing, the Board finds that there is no 
credible supporting evidence of record verifying that the 
claimed in-service stressors, which medical professionals 
have linked to the Veteran's PTSD symptoms, occurred.  Based 
on this finding, the Board concludes that PTSD was not 
incurred in or aggravated by active service.  A preponderance 
of the evidence is against the claim for service connection 
for PTSD.  The benefit-of-the-doubt rule is thus not for 
application.  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.


REMAND

The Veteran claims entitlement to initial evaluations in 
excess of 10 percent for peripheral neuropathy of the right 
upper extremity, left upper extremity, right lower extremity 
and left lower extremity.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claims being remanded is necessary.  The RO 
afforded the Veteran an examination during the course of this 
appeal, but the report of that examination is inadequate to 
decide these claims.  Therein, an examiner noted that the 
Veteran had peripheral neuropathy manifested by decreased 
sensation in a glove and stocking distribution, but did not 
address the severity thereof.  Thereafter, and without 
medical substantiation, the RO denied initial evaluations in 
excess of 10 percent for each affected extremity on the basis 
that the peripheral neuropathy with sensory involvement was 
mild, not moderate or severe.  Under the rating schedule, 
wholly sensory involvement associated with nerve damage 
warrants a finding of either mild or, at most, moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124a (2008).  A 
medical opinion discussing whether the Veteran's nerve damage 
is wholly sensory and, if so, mild or moderate, is thus 
necessary.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
peripheral neuropathy of the upper and 
lower extremities.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) discussing each of the four 
extremities individually, 
indicate whether the peripheral 
neuropathy is wholly sensory; 

b) characterize the nerve 
damage in each extremity as 
mild, moderate or severe; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Readjudicate the claims being 
remanded.  Thereafter, if any benefit 
sought is not granted, provide the 
Veteran and his representative  a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


